U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-52940 AMERICAN NANO SILICON TECHNOLOGIES, INC. (Name of Registrant in its Charter) California 33-0726410 (State of Other Jurisdiction of incorporation or organization) (I.R.S.) Employer I.D. No.) Nanchong Shili Industrial Street, Economic and Technology Development Zone, XiaolongChunfei Industrial Park (Address of Principal Executive Offices) Issuer's Telephone Number: 86-817-3634888 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesxNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: May 15, 2012 Common Voting Stock: 36,210,558 AMERICAN NANO SILICON TECHNOLOGIES, INC. QUARTERLY REPORT ON FORM 10Q FOR THE FISCAL QUARTER ENDED MARCH 31, 2012 TABLE OF CONTENTS Page No Part I Financial Information Item 1. Financial Statements (unaudited): Condensed Consolidated Balance Sheets (Unaudited) – March 31, 2012and September 30, 2011 2 Condensed Consolidated Statements of Operationsand Comprehensive Income (Loss) (Unaudited) - for theThree and Six Months Ended March 31, 2012 and 2011 3 Condensed Consolidated Statements of Cash Flows (Unaudited) – for theSix Months Ended March 31, 2012 and 2011 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition andResults of Operations 17 Item 3 Quantitative and Qualitative Disclosures about Market Risk 19 Item 4. Controls and Procedures 20 Part II Other Information Item 1. Legal Proceedings 20 Items 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 22 AMERICAN NANO SILICON TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, September 30, ASSETS Current assets: Cash $ $ Accounts receivable, net - Inventory Advance to suppliers - Prepaid expense and other receivables - Employee advances, net - Total Current Assets Property, plant and equipment, net Other assets: Land use rights, net Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Advance from customer Short term loans Taxes payable Construction security deposits Due to related parties Accrued expenses and other payables Total Current Liabilities Long-term liabilities Long term loans Due to related parties Warrant liabilities Total Long Term Liabilities Total Liabilities Commitments and Contingencies Stockholders' Equity Common stock, $0.0001 par value, 200,000,000 shares authorized; 36,210,558 and 31,362,130shares issued and outstanding as of March 31, 2012 and September 30, 2011, respectively Additional paid-in-capital Accumulated other comprehensive income Retained earnings (accumulated deficit) ) Total American Nano Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 2 AMERICAN NANO SILICON TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Unaudited) For the Three Months Ended For the Six Months Ended March 31, March 31, Revenues $ $ $ Cost of Goods Sold Gross Profit Operating Expenses Research and development expense - - Selling, general and administrative Income (loss) from operations ) ) Other Income and Expense Interest expense, net ) Change of fair value of derivative liabilities ) ) Total other income (expense) Income (Loss)BeforeIncome Taxes ) ) Provision for Income Taxes - - Net Income (Loss) ) ) Net income attributable to the noncontrolling interest - Net Income (Loss) attributable to American Nano Silicon Technologies, Inc ) ) Other comprehensive income Foreign currency translation adjustment Comprehensive income (loss) ) ) Comprehensive Income attributable to the noncontrolling interest - - Comprehensive income (loss) attributable to American Nano Silicon Technologies, Inc $ (910,242
